DETAILED ACTION
This is a response to the Pre-Appeal Conference Request for Application # 16/561,629 filed on May 24, 2021.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-10, 12, 13, and 19-26 are pending, of which claims 1, 5, 6, 19, 21, and 22 are rejected under 35 U.S.C. § 102 and claims 1-10, 12, 13, and 19-26 are rejected under 35 U.S.C. § 103.

Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, and 6 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by Woo et al., US Publication 2019/0122412 (hereinafter Woo).

Regarding claim 1, Woo discloses a computer-implemented method comprising “receiving an image” (Woo ¶¶ 25, 27, see also ¶ 29) by receiving a user input (Woo ¶ 27) and indicating that the input may include “gifs, stickers, videos, … or other digital data” that “can be recognized and updated with emojis.” (Woo ¶ 27). It is well-known in the art that “gifs” are an image format. Additionally, Woo discloses “applying an emoji embedding model to the image to generate an emoji embedding for the image” (Woo ¶¶ 24, 29) by applying the “model” represented by “Methodology 300” to the input for “retrieving, analyzing, and training information received for suggesting animated emoji mashups 212,” (Woo ¶ 24) and giving an example where the model is applied to an image to determine where to place an emoji in the image. (Woo ¶ 27). Because the model is being used to embed an emoji into the image, that model is “an emoji embedding model” within the broadest reasonable interpretation of that term. Further, Woo discloses “the emoji embedding model being trained to map dimensions in an image space directly to embeddings in an emoji space” (Woo ¶ 34) by training the model including the step of mapping the image to the context and sentiment and then using a method similar to that of another known training algorithm by mapping the input to an emoji. Finally, Woo discloses “generating a sentiment label for the image based on the emoji embedding” (Woo ¶ 34) where the sentiment label is generated after training (i.e., based on the embedding).

Regarding claim 5, Woo discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, Woo discloses “wherein the emoji embedding model is trained using a training process on a corpus of annotated image data that includes images from social media messages annotated with at least one emoji.” (Woo ¶ 41).

Regarding claim 6, Woo discloses the limitations contained in parent claim 5 for the reasons discussed above. In addition, Woo discloses “wherein the corpus of annotated image data excludes images annotated with URLs or hashtags” (Woo ¶ 34) by giving an example where the corpus includes only a YouTube video and not URLS or hashtags. The Examiner notes that the broadest reasonable interpretation of this limitation does require an active step of exclusion, but merely requires that URLs and hashtags are not included in the corpus whether they are excluded purposefully or accidently. 

Claims 19, 21, and 22 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by Cappallo et al.; The New Modality: Emoji Challenges in Prediction, Anticipation, and Retrieval; IEEE Transactions on Multimedia; 21(2); February 2, 2018; 13 Pages, as cited on the Information Disclosure Statement dated January 10, 2020 (hereinafter Cappallo).

Regarding claim 19, Cappallo discloses a non-transitory computer readable storage medium including instructions that when executed by at least one processor, cause the at least one processor to “receive an image” (Cappallo 4, Fig. 2) by showing a diagram of the system with an image as input to the emoji prediction system. Additionally, Cappallo discloses “applying an emoji embedding model to the image to generate an emoji embedding for the image” (Cappallo 5, A. Emoji Challenges 1) Emoji Prediction – How to predict emoji?) by applying models to the input to predict relevant emoji annotations. Further, Cappallo discloses “the emoji embedding model being trained to map dimensions in an image space directly to embeddings in an emoji space” (Cappallo 7, 3) Twemoji Images) by training the model by mapping images from the data set to emoji annotations (i.e., embeddings). Moreover, Cappallo discloses “the emoji embedding including a vector of values, each value in the vector corresponding to a different emoji” (Cappallo 10, V. EMOJI ANTICIPATION, A. Baselines, 1) Text and/or Image-to-Emoji) by placing in the embedding space a vector with values corresponding to each Emoji’s title and description. Finally, Cappallo discloses “predicting at least one emoji for the image based on the emoji embedding” (Cappallo 9, 2) Image-to-Emoji) by predicting emoji for images based on the performed steps discussed above.

Regarding claim 21, Cappallo discloses the limitations contained in parent claim 19 for the reasons discussed above. In addition, Cappallo discloses “wherein the emoji embedding model is a machine learning model generated using a training process on a corpus of annotated image data that includes images annotated with at least one emoji” (Cappallo 6, 1) Twemoji (Full)) where the training data set includes a corpus of images from twitter messages annotated with emojis.

Regarding claim 22, Cappallo discloses the limitations contained in parent claim 21 for the reasons discussed above. In addition, Cappallo discloses “wherein the corpus of annotated image data is generated automatically from social media data” (Cappallo 6, 1) Twemoji (Full)) where the image data is generated from twitter messages (i.e., social media data).

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.




Claims 2 and 3 are rejected under 35 U.S.C. § 103 as being unpatentable over Woo in view of Yatziv et al., US Publication 2017/0109615 (hereinafter Yatziv).

Regarding claim 2, Woo discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, Woo does not appear to explicitly disclose “wherein the emoji embedding model is trained using training images and random crops of some of the training images.”
However, Yatziv discloses an image model training system “wherein the image model is trained using training images and random crops of some of the training images.” (Yatziv ¶ 49). A person of ordinary skill in the art prior to the effective filing date of the present invention would have recognized that when Yatziv was combined with Woo, the image model training method of Yatziv would be applied to the emoji embedding model of Woo. Therefore, the combination of Woo and Yatziv at least teaches and/or suggests “wherein the emoji embedding model is trained using training images and random crops of some of the training images,” rendering it obvious.
Woo and Yatziv are analogous art because they are from the “same field of endeavor,” namely that of artificial intelligence based image analysis. 

The motivation for doing so would have been that the use of random crops are well-known to be a powerful form of training. (Yatziv ¶ 49). 

Regarding claim 3, the combination of Woo and Yatziv discloses the limitations contained in parent claim 2 for the reasons discussed above. In addition, the combination of Woo and Yatziv discloses “wherein the emoji embedding model is further trained using transformations of some of the random crops” (Yatziv ¶49) by further transforming color intensity.

Claim 4 is rejected under 35 U.S.C. § 103 as being unpatentable over Woo in view of Deoras et al., US Publication 2015/0066496 (hereinafter Deoras), as cited on the Notice of References Cited dated November 18, 2020.

Regarding claim 4, Woo does not explicitly disclose “wherein the emoji embedding model includes a deep residual neural network having at least ten layers.”
However, Deoras discloses that it is well known in the art for deep neural network with at least ten layers. (Deoras ¶ 30). Thus, one of ordinary skill in the art prior to the effective filing date of the present application would have recognized that when Deoras was combined with Woo, the DNN of Deoras would be substituted for the neural network of Woo. Thus the combination of Woo and Deoras at least teaches and/or suggests the claimed limitation “wherein the emoji embedding model includes a deep residual neural network having at least ten layers,” rendering it obvious.
same field of endeavor,” namely that of neural networks. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Woo and Deoras before him or her to modify the neural network of Woo to include at least ten layers as disclosed by Deoras.
The motivation/rationale for doing so would have been that of applying a known technique to a known device. See KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(D). Woo teaches the “base device” for predicting emoji using a neural network. Further, Deoras teaches the “known technique” of using deep neural networks with at least ten layers that is applicable to the base device of Woo. One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system.

Claims 7, 9, 10, 19, 21, 22, and 26 are rejected under 35 U.S.C. § 103 as being unpatentable over Woo in view of Bojja et al., US Publication 2017/0185581 (hereinafter Bojja), as cited on the Notice of References Cited dated November 18, 2020.

Regarding claim 7, Woo discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, Woo discloses “wherein the emoji embedding excludes sentiment neutral emojis” (Woo ¶ 27) by giving an example where the emoji embedding only includes a positive sentiment and thus “excludes” sentiment neutral emojis. The Examiner notes that the broadest reasonable interpretation of this limitation does require an active step of exclusion, but merely requires that sentiment neutral emojis are not included, whether they are excluded purposefully or by happenstance.

However, Bojja discloses “wherein the emoji embedding is represented by a vector of values, each value in the vector corresponding to a prediction for a different emoji” (Bojja ¶ 59) by generating a vector of probabilities for each candidate emoji. 
Woo and Bojja are analogous art because they are from the “same field of endeavor,” namely that of emoji embedding systems. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Woo and Bojja before him or her to modify the emoji embedding of Woo to include the particular vector of values of Bojja.
The motivation/rationale for doing so would have been that of applying a known technique to a known device. See KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(D). Woo teaches the “base device” for embedding emojis into an image. Further, Bojja teaches the “known technique” using a vector representation of emojis during an embedding process that is applicable to the base device of Woo. One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system.

Regarding claim 9, Woo discloses the limitations contained in parent claim 1 for the reasons discussed above. Woo does not appear to explicitly disclose “wherein generating the sentiment label for the image based on the emoji embedding includes applying an emoji-to-sentiment model to the emoji embedding.”
by mapping an emoji to a sentiment using the machine learning model.
Woo and Bojja are analogous art because they are from the “same field of endeavor,” namely that of emoji embedding systems. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Woo and Bojja before him or her to modify the emoji embedding of Woo to include the emoji-to-sentiment model of Bojja.
The motivation/rationale for doing so would have been that of applying a known technique to a known device. See KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(D). Woo teaches the “base device” for embedding emojis into an image. Further, Bojja teaches the “known technique” using an emoji-to-sentiment model during an embedding process that is applicable to the base device of Woo. One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system.

Regarding claim 10, the combination of Woo and Bojja discloses the limitations contained in parent claim 9 for the reasons discussed above. In addition, the combination of Woo and Bojja discloses “wherein the emoji-to-sentiment model is generated using a training process on a corpus of labeled image data that includes images annotated with at least one sentiment value.” (Bojja ¶ 32).

Regarding claim 19, Woo discloses a non-transitory computer readable storage medium including instructions that when executed by at least one processor, cause the at least one processor to “receive an image” (Woo ¶¶ 25, 27, see also ¶ 29) by receiving a user input (Woo ¶ 27) and indicating that the input may include “gifs, stickers, videos, … or other digital data” that “can be recognized and updated with emojis.” (Woo ¶ 27). It is well-known in the art that “gifs” are an image format. Additionally, Woo discloses “applying an emoji embedding model to the image to generate an emoji embedding for the image” (Woo ¶¶ 24, 29) by applying the “model” represented by “Methodology 300” to the input for “retrieving, analyzing, and training information received for suggesting animated emoji mashups 212,” (Woo ¶ 24) and giving an example where the model is applied to an image to determine where to place an emoji in the image. (Woo ¶ 27) Because the model is being used to embed an emoji into the image, that model is “an emoji embedding model” within the broadest reasonable interpretation of that term. Further, Woo discloses “the emoji embedding model being trained to map dimensions in an image space directly to embeddings in an emoji space” (Woo ¶ 34) by training the model including the step of mapping the image to the context and sentiment and then using a method similar to that of another known training algorithm by mapping the input to an emoji. Finally, Woo discloses “predicting at least one emoji for the image based on the emoji embedding” (Woo ¶¶ 25-26) by predicting an emoji for the image using the process of Fig. 3 (i.e., based on the embedding).
Although Wood discloses that the emoji embeddings include a vector of values (Woo ¶¶ 24, 25, 27, and 41), it does not appear to explicitly disclose “the emoji embedding including a vector of values, each value in the vector corresponding to a different emoji.” 
However, Bojja discloses “the emoji embedding including a vector of values, each value in the vector corresponding to a different emoji” (Bojja ¶ 59) by generating a vector of probabilities for each candidate emoji. 
Woo and Bojja are analogous art because they are from the “same field of endeavor,” namely that of emoji embedding systems. 

The motivation/rationale for doing so would have been that of applying a known technique to a known device. See KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(D). Woo teaches the “base device” for embedding emojis into an image. Further, Bojja teaches the “known technique” using a vector representation of emojis during an embedding process that is applicable to the base device of Woo. One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system.

Regarding claim 21, the combination of Woo and Bojja discloses the limitations contained in parent claim 19 for the reasons discussed above. In addition, the combination of Woo and Bojja discloses “wherein the emoji embedding model is a machine learning model generated using a training process on a corpus of annotated image data that includes images annotated with at least one emoji.” (Woo ¶ 34).

Regarding claim 22, the combination of Woo and Bojja discloses the limitations contained in parent claim 21 for the reasons discussed above. In addition, the combination of Woo and Bojja discloses “wherein the corpus of annotated image data is generated automatically from social media data.” (Woo ¶ 41).

Regarding claim 26, the combination of Woo and Bojja discloses the limitations contained in parent claim 19 for the reasons discussed above. In addition, the combination of Woo and Bojja by selecting only those emoji that are greater than a threshold.

Claim 8 is rejected under 35 U.S.C. § 103 as being unpatentable over Woo in view of Zhang et al., US Patent 9,563,693 (hereinafter Zhang), as cited on the Notice of References Cited dated November 18, 2020.

Regarding claim 8, Woo discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, Woo does not appear to explicitly disclose “using the sentiment label for the image in an image search that returns images matching a specified sentiment.
However, Zhang discloses that it is well known in the art that “using the sentiment label for the social media posts in a social media search that returns social media posts matching a specified sentiment.” (Zhang col. 1, ll. 28-30). Further, Woo discloses that social media post may contain images. (Woo ¶ 32). One of ordinary skill in the art prior to the effective filing date of the present invention would have recognized that when Zhang was combined with Woo, the sentiment labels of Zhang would be applied to the images of Woo. Thus, the combination of Woo and Zhang at least teaches and/or suggests the claimed limitation “using the sentiment label for the image in an image search that returns images matching a specified sentiment,” rendering it obvious.
Woo and Zhang are analogous art because they are from the “same field of endeavor,” namely that of sentiment analysis systems. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Woo and Zhang before him or her to modify the sentiment analysis of Woo to include the positive, negative, and neutral sentiments of Zhang.
.

Claims 12 and 13 are rejected under 35 U.S.C. § 103 as being unpatentable over Woo in view of Baker et al., US Publication 2019/0258719 (hereinafter Baker), as cited on the Notice of References Cited dated November 18, 2020.

Regarding claim 12, Woo discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, Woo does not appear to explicitly disclose “comprising generating a suggested caption for the image based on the emoji embedding.”
However, Baker discloses an emoji prediction system including the step of “generating a suggested caption for the image based on the emoji embedding” (Baker ¶ 413) by generating an emoji label for the document and corresponding to the emoji.
Woo and Baker are analogous art because they are from the “same field of endeavor,” namely that of emoji classification and processing. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Woo and Baker before him or her to modify the emoji prediction of Woo to include the label display of Baker.
The motivation for doing so would have been that providing the label allows the user to more easily recognize the topic of the emoji (Baker ¶ 413), thereby resulting in a more user friendly system. 

Regarding claim 13, Woo discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, Woo does not appear to explicitly disclose “triggering display of an indication of the sentiment label for the image.”
by providing the label with the emoji.
Woo and Baker are analogous art because they are from the “same field of endeavor,” namely that of emoji classification and processing. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Woo and Baker before him or her to modify the emoji prediction of Woo to include the label display of Baker.
The motivation for doing so would have been that providing the label allows the user to more easily recognize the topic of the emoji (Baker ¶ 413), thereby resulting in a more user friendly system. 

Claims 20 and 23-25 are rejected under 35 U.S.C. § 103 as being unpatentable over Woo in view of Bojja, as applied to claim 19 above, in further view of Baker et al., US Publication 2019/0258719 (hereinafter Baker), as cited on the Notice of References Cited dated November 18, 2020.

Regarding claim 20, the combination of Woo and Bojja discloses the limitations contained in parent claim 19 for the reasons discussed above. In addition, the combination of Woo and Bojja discloses “wherein the instructions further cause the at least one processor to: generate a sentiment label for the image using the emoji embedding” (Woo ¶ 34) where the sentiment label is generated after training (i.e., based on the embedding).
The combination of Woo and Bojja does not appear to explicitly disclose “trigger display of an indication of the sentiment label for the image.”
However, Baker discloses an emoji prediction system including the step of “triggering display of an indication of the sentiment label for the image” (Baker ¶ 413) by providing the label with the emoji.
same field of endeavor,” namely that of emoji classification and processing. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Woo, Bojja, and Baker before him or her to modify the emoji prediction of Woo and Bojja to include the label display of Baker.
The motivation for doing so would have been that providing the label allows the user to more easily recognize the topic of the emoji (Baker ¶ 413), thereby resulting in a more user friendly system. 

Regarding claim 23, the combination of Woo and Bojja discloses the limitations contained in parent claim 19 for the reasons discussed above. In addition, the combination of Woo and Bojja does not appear to explicitly disclose “generate a suggested caption for the image based on the emoji embedding.”
However, Baker discloses an emoji prediction system including the step of “generate a suggested caption for the image based on the emoji embedding” (Baker ¶ 413) by generating an emoji label for the document and corresponding to the emoji.
Woo, Bojja, and Baker are analogous art because they are from the “same field of endeavor,” namely that of emoji classification and processing. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Woo, Bojja, and Baker before him or her to modify the emoji prediction of Woo and Bojja to include the label display of Baker.
The motivation for doing so would have been that providing the label allows the user to more easily recognize the topic of the emoji (Baker ¶ 413), thereby resulting in a more user friendly system. 

Regarding claim 24, the combination of Woo and Bojja discloses the limitations contained in parent claim 19 for the reasons discussed above. In addition, the combination of Woo and Bojja does not appear to explicitly disclose “wherein the instructions further cause the at least one processor to suggest the at least one emoji for a caption for the image.”
However, Baker discloses an emoji prediction system including the step of “wherein the instructions further cause the at least one processor to suggest the at least one emoji for a caption for the image” (Baker ¶ 413) by providing (i.e., suggesting) the label with the emoji.
Woo, Bojja, and Baker are analogous art because they are from the “same field of endeavor,” namely that of emoji classification and processing. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Woo, Bojja, and Baker before him or her to modify the emoji prediction of Woo and Bojja to include the label display of Baker.
The motivation for doing so would have been that providing the label allows the user to more easily recognize the topic of the emoji (Baker ¶ 413), thereby resulting in a more user friendly system. 

Regarding claim 25, the combination of Woo and Bojja discloses the limitations contained in parent claim 19 for the reasons discussed above. In addition, the combination of Woo and Bojja by predicting the smiley face emoji and the fire emoji. 
The combination of Woo and Bojja does not appear to explicitly disclose “suggest at least some emojis of the plurality of emojis for a caption for the image based on the values of the vector, the at least some emojis having higher values than remaining emojis of the plurality of emojis.”
However, Baker discloses an emoji prediction system including the step to “suggest at least some emojis of the plurality of emojis for a caption for the image based on the values of the vector, the at least some emojis having higher values than remaining emojis of the plurality of emojis” (Baker ¶¶ 205, 413, and 429) by disclosing the suggestion of some emoji for a caption of the image (Baker ¶ 413), and that suggestions are based on vectors (Baker ¶ 429). Baker additionally discloses that when using a vector to make suggestions, the vectors “close to the target” are selected, meaning those vectors have higher values than the unselected (i.e., remaining) values.
Woo, Bojja, and Baker are analogous art because they are from the “same field of endeavor,” namely that of emoji classification and processing. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Woo, Bojja, and Baker before him or her to modify the emoji prediction of Woo and Bojja to include the label display of Baker.
The motivation for doing so would have been that providing the label allows the user to more easily recognize the topic of the emoji (Baker ¶ 413), thereby resulting in a more user friendly system. 

Claims 1, 5, 7, 9, and 10 are rejected under 35 U.S.C. § 103 as being unpatentable over Cappallo in view of Eisner et al.; emoji2vec: Learning Emoji Representations from their Description; November 20, 2016; arXiv:1609.08359; 7 Pages (hereinafter Eisner), as cited on the Information Disclosure Statement dated January 10, 2020.

Regarding claim 1, Cappallo discloses a computer-implemented method comprising “receiving an image” (Cappallo 4, Fig. 2) by showing a diagram of the system with an image as input to the emoji prediction system. Additionally, Cappallo discloses “applying an emoji embedding model to the image to generate an emoji embedding for the image” (Cappallo 5, A. Emoji Challenges 1) Emoji Prediction – How to predict emoji?) by applying models to the input to predict relevant emoji annotations. Finally, Cappallo discloses “the emoji embedding model being trained to map dimensions in an image space directly to embeddings in an emoji space” (Cappallo 7, 3) Twemoji Images) by training the model by mapping images from the data set to emoji annotations (i.e., embeddings). 
Cappallo does not appear to explicitly disclose “generating a sentiment label for the image based on the emoji embedding.”
However, Eisner discloses a system for taking a tweet with an assigned emoji and “generating a sentiment label for the image based on the emoji embedding” (Eisner § 4.1, Emoji-Description Classification) by generating a sentiment label based on classifier thresholds for a tweet, which would be a label for any contained image within that tweet.
Cappallo and Eisner are analogous art because they are from the “same field of endeavor,” namely that of emoji analysis. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Cappallo and Eisner before him or her to modify the predicted emoji output by Cappallo to be the input emoji used for sentiment analysis of Eisner.
The motivation/rationale for doing so would have been that of applying a known technique to a known device. See KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(I)(D). Cappallo teaches the “base device” for predicting emoji for image data. Further, Eisner teaches the “known technique” for using an emoji to generate a sentiment label that is applicable to the 

Regarding claim 5, the combination of Cappallo and Eisner discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, the combination of Cappallo and Eisner discloses “wherein the emoji embedding model is trained using a training process on a corpus of annotated image data that includes images from social media messages annotated with at least one emoji” (Cappallo 6, 1) Twemoji (Full)) where the training data set includes a corpus of images from twitter messages (i.e., social media messages) annotated with emojis.

Regarding claim 7, the combination of Cappallo and Eisner discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, the combination of Cappallo and Eisner discloses “wherein the emoji embedding is represented by a vector of values, each value in the vector corresponding to a prediction for a different emoji” (Cappallo 10, V. EMOJI ANTICIPATION, A. Baselines, 1) Text and/or Image-to-Emoji) by placing in the embedding space a vector with values corresponding to each Emoji’s title and description. Further, the combination of Cappallo and Eisner discloses “wherein the emoji embedding excludes sentiment neutral emojis.” (Eisner § 4.2, Sentiment Analysis on Tweets).

Regarding claim 9, the combination of Cappallo and Eisner discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, the combination of Cappallo and Eisner 

Regarding claim 10, the combination of Cappallo and Eisner discloses the limitations contained in parent claim 9 for the reasons discussed above. In addition, the combination of Cappallo and Eisner at least teaches and/or suggests “wherein the emoji-to-sentiment model is generated using a training process on a corpus of labeled image data that includes images annotated with at least one sentiment value” (Eisner § 3.1, Model and Cappallo 5, B. Dataset) where Eisner teaches that the emoji-to-sentiment model is generated using a training process on a corpus of labeled data that includes data annotated with at least one sentiment value and Cappallo teaches that training data may include image data. Therefore, the combination of Cappallo and Eisner, when combined, at least teach or suggest this limitation.

Claims 2 and 3 are rejected under 35 U.S.C. § 103 as being unpatentable over Cappallo in view of Eisner, as applied to claim 1 above, in further view of Yatziv et al., US Publication 2017/0109615 (hereinafter Yatziv).

Regarding claim 2, the combination of Cappallo and Eisner discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, the combination of Cappallo and Eisner does not appear to explicitly disclose “wherein the emoji embedding model is trained using training images and random crops of some of the training images.”
However, Yatziv discloses an image model training system “wherein the image model is trained using training images and random crops of some of the training images.” (Yatziv ¶ 49). A person of ordinary skill in the art prior to the effective filing date of the present invention would have recognized 
Cappallo, Eisner, and Yatziv are analogous art because they are from the “same field of endeavor,” namely that of artificial intelligence based image analysis. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Cappallo, Eisner, and Yatziv before him or her to modify the image analysis of Cappallo and Eisner to include the random crops of Yatziv.
The motivation for doing so would have been that the use of random crops are well-known to be a powerful form of training. (Yatziv ¶ 49). 

Regarding claim 3, the combination of Cappallo, Eisner, and Yatziv discloses the limitations contained in parent claim 2 for the reasons discussed above. In addition, the combination of Cappallo, Eisner, and Yatziv discloses “wherein the emoji embedding model is further trained using transformations of some of the random crops” (Yatziv ¶49) by further transforming color intensity.

Claim 4 is rejected under 35 U.S.C. § 103 as being unpatentable over Cappallo in view of Eisner, as applied to claim 1 above, in further view of Deoras et al., US Publication 2015/0066496 (hereinafter Deoras), as cited on the Notice of References Cited dated November 18, 2020.

Regarding claim 4, the combination of Cappallo and Eisner does not explicitly disclose “wherein the emoji embedding model includes a deep residual neural network having at least ten layers.”

Cappallo, Eisner, and Deoras are analogous art because they are from the “same field of endeavor,” namely that of neural networks. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Cappallo, Eisner, and Deoras before him or her to modify the neural network of Cappallo and Eisner to include at least ten layers as disclosed by Deoras.
The motivation/rationale for doing so would have been that of applying a known technique to a known device. See KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(D). The combination of Cappallo and Eisner teaches the “base device” for predicting emoji using a neural network. Further, Deoras teaches the “known technique” of using deep neural networks with at least ten layers that is applicable to the base device of Cappallo and Eisner. One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system.

Claim 6 is rejected under 35 U.S.C. § 103 as being unpatentable over Cappallo in view of Eisner, as applied to claim 1 above, in further view of Woo.

claim 6, the combination of Cappallo and Eisner discloses the limitations contained in parent claim 5 for the reasons discussed above. In addition, the combination of Cappallo and Eisner does not appear to explicitly disclose “wherein the corpus of annotated image data excludes images annotated with URLs or hashtags.”
Woo discloses “wherein the corpus of annotated image data excludes images annotated with URLs or hashtags” (Woo ¶ 34) by giving an example where the corpus includes only a YouTube video and not URLS or hashtags. The Examiner notes that the broadest reasonable interpretation of this limitation does require an active step of exclusion, but merely requires that URLs and hashtags are not included in the corpus whether they are excluded purposefully or by happenstance. 
Cappallo, Eisner, and Woo are analogous art because they are from the “same field of endeavor,” namely that of emoji prediction systems. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Cappallo, Eisner, and Woo before him or her to modify the emoji prediction system of Cappallo and Eisner to include the lack of hashtags and URLs of Woo.
The motivation for doing so would have been that it is well-known in the art that not all tweets contain hashtags and/or URLs and, thus, there would naturally be tweets analyzed by Cappallo and Eisner that do not have such data.

Claim 8 is rejected under 35 U.S.C. § 103 as being unpatentable over Cappallo in view of Eisner, as applied to claim 1 above, in further view of Zhang et al., US Patent 9,563,693 (hereinafter Zhang), as cited on the Notice of References Cited dated November 18, 2020.

Regarding claim 8, the combination of Cappallo and Eisner discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, the combination of Cappallo and Eisner does 
However, Zhang discloses that it is well known in the art that “using the sentiment label for the social media posts in a social media search that returns social media posts matching a specified sentiment.” (Zhang col. 1, ll. 28-30). Further, the combination of Cappallo and Eisner discloses that social media post may contain images. (Cappallo 7, 3) Twemoji Images). One of ordinary skill in the art prior to the effective filing date of the present invention would have recognized that when Zhang was combined with Cappallo and Eisner, the sentiment labels of Zhang would be applied to the images of Cappallo and Eisner. Thus, the combination of Cappallo, Eisner, and Zhang at least teaches and/or suggests the claimed limitation “using the sentiment label for the image in an image search that returns images matching a specified sentiment,” rendering it obvious.
Cappallo, Eisner, and Zhang are analogous art because they are from the “same field of endeavor,” namely that of sentiment analysis systems. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Cappallo, Eisner, and Zhang before him or her to modify the sentiment analysis of Cappallo and Eisner to include the positive, negative, and neutral sentiments of Zhang.
The motivation for doing so would have been that these types of sentiment are well known in the art and therefore, easy to implement with a high likelihood of success.

Claims 12 and 13 are rejected under 35 U.S.C. § 103 as being unpatentable over Cappallo in view of Eisner, as applied to claim 1 above, in further view of Baker et al., US Publication 2019/0258719 (hereinafter Baker), as cited on the Notice of References Cited dated November 18, 2020.

Regarding claim 12, the combination of Cappallo and Eisner discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, the combination of Cappallo and Eisner does not appear to explicitly disclose “comprising generating a suggested caption for the image based on the emoji embedding.”
However, Baker discloses an emoji prediction system including the step of “generating a suggested caption for the image based on the emoji embedding” (Baker ¶ 413) by generating an emoji label for the document and corresponding to the emoji.
Cappallo, Eisner, and Baker are analogous art because they are from the “same field of endeavor,” namely that of emoji classification and processing. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Cappallo, Eisner, and Baker before him or her to modify the emoji prediction of Cappallo and Eisner to include the label display of Baker.
The motivation for doing so would have been that providing the label allows the user to more easily recognize the topic of the emoji (Baker ¶ 413), thereby resulting in a more user friendly system. 

Regarding claim 13, the combination of Cappallo and Eisner discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, the combination of Cappallo and Eisner does not appear to explicitly disclose “triggering display of an indication of the sentiment label for the image.”
However, Baker discloses an emoji prediction system including the step of “triggering display of an indication of the sentiment label for the image” (Baker ¶ 413) by providing the label with the emoji.
Cappallo, Eisner, and Baker are analogous art because they are from the “same field of endeavor,” namely that of emoji classification and processing. 

The motivation for doing so would have been that providing the label allows the user to more easily recognize the topic of the emoji (Baker ¶ 413), thereby resulting in a more user friendly system. 

Claims 20 is rejected under 35 U.S.C. § 103 as being unpatentable over Cappallo in view of Jon et al., US Publication 2017/0075878 (hereinafter Jon).

Regarding claim 20, Cappallo discloses the limitations contained in parent claim 19 for the reasons discussed above. In addition, the combination of does not appear to explicitly disclose “generate a sentiment label for the image using the emoji embedding; trigger display of an indication of the sentiment label for the image.”
However, Jon discloses an emoji prediction system including the step of “generate a sentiment label … using the emoji embedding; trigger display of an indication of the sentiment label for the image” (Jon ¶ 202) by generating a sentiment label from of “love” and displaying that label in the text message. 
A person of ordinary skill in the art prior to the effective filing date of the present invention would have recognized that when Jon was combined with Cappallo the sentiment label generated using an emoji according to Jon would be the predicted emoji for an image according to Cappallo and, thus, the sentiment label would be for the image of Cappallo. Therefore, the combination of Cappallo and Jon at least teaches and/or suggests the claimed limitation “generate a sentiment label for the image using the emoji embedding; trigger display of an indication of the sentiment label for the image,” rendering it obvious.
same field of endeavor,” namely that of emoji classification and processing. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Cappallo and Jon before him or her to modify the emoji prediction of Cappallo to include the sentiment label generation and display of Jon.
The motivation/rationale for doing so would have been that of applying a known technique to a known device. See KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(I)(D). Cappallo teaches the “base device” for predicting emoji for image data. Further, Jon teaches the “known technique” for using an emoji to generate and display a sentiment label that is applicable to the base device of Cappallo. One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system because the output of Cappallo would function as the input of Jon with no change in the operation of either piece of art.

Claims 23-25 are rejected under 35 U.S.C. § 103 as being unpatentable over Cappallo, as applied to claim 19 above, in further view of Baker et al., US Publication 2019/0258719 (hereinafter Baker), as cited on the Notice of References Cited dated November 18, 2020.

Regarding claim 23, Cappallo discloses the limitations contained in parent claim 19 for the reasons discussed above. In addition, Cappallo does not appear to explicitly disclose “generate a suggested caption for the image based on the emoji embedding.”
However, Baker discloses an emoji prediction system including the step of “generate a suggested caption for the image based on the emoji embedding” (Baker ¶ 413) by generating an emoji label for the document and corresponding to the emoji.
same field of endeavor,” namely that of emoji classification and processing. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Cappallo and Baker before him or her to modify the emoji prediction of Cappallo to include the label display of Baker.
The motivation for doing so would have been that providing the label allows the user to more easily recognize the topic of the emoji (Baker ¶ 413), thereby resulting in a more user friendly system. 

Regarding claim 24, Cappallo discloses the limitations contained in parent claim 19 for the reasons discussed above. In addition, Cappallo does not appear to explicitly disclose “wherein the instructions further cause the at least one processor to suggest the at least one emoji for a caption for the image.”
However, Baker discloses an emoji prediction system including the step of “wherein the instructions further cause the at least one processor to suggest the at least one emoji for a caption for the image” (Baker ¶ 413) by providing (i.e., suggesting) the label with the emoji.
Cappallo and Baker are analogous art because they are from the “same field of endeavor,” namely that of emoji classification and processing. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Cappallo and Baker before him or her to modify the emoji prediction of Cappallo to include the label display of Baker.
The motivation for doing so would have been that providing the label allows the user to more easily recognize the topic of the emoji (Baker ¶ 413), thereby resulting in a more user friendly system. 

Regarding claim 25, Cappallo discloses the limitations contained in parent claim 19 for the reasons discussed above. In addition, Cappallo does not appear to explicitly disclose “wherein the instructions further cause the at least one processor to: predict a plurality of emojis for the image, the at least one emoji being one of the plurality of emojis; and suggest at least some emojis of the plurality of emojis for a caption for the image based on the values of the vector, the at least some emojis having higher values than remaining emojis of the plurality of emojis.”
However, Baker discloses an emoji prediction system including the step to “predict a plurality of emojis for the image, the at least one emoji being one of the plurality of emojis” (Baker ¶ 416) by predicting “one or more” emojis. Additionally, Baker discloses “suggest at least some emojis of the plurality of emojis for a caption for the image based on the values of the vector, the at least some emojis having higher values than remaining emojis of the plurality of emojis” (Baker ¶¶ 205, 413, and 429) by disclosing the suggestion of some emoji for a caption of the image (Baker ¶ 413), and that suggestions are based on vectors (Baker ¶ 429). Baker additionally discloses that when using a vector to make suggestions, the vectors “close to the target” are selected, meaning those vectors have higher values than the unselected (i.e., remaining) values.
Cappallo and Baker are analogous art because they are from the “same field of endeavor,” namely that of emoji classification and processing. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Cappallo and Baker before him or her to modify the emoji prediction of Cappallo to include the label display of Baker.
The motivation for doing so would have been that providing the label allows the user to more easily recognize the topic of the emoji (Baker ¶ 413), thereby resulting in a more user friendly system. 

Claim 26 is rejected under 35 U.S.C. § 103 as being unpatentable over Cappallo in view of Bojja.

Regarding claim 26, Cappallo discloses the limitations contained in parent claim 19 for the reasons discussed above. In addition, the combination of Cappallo  does not appear toe explicitly disclose “select, from the emoji embedding, values that exceed a threshold; and suggest emojis corresponding to the selected values for a caption for the image.”
However, Bojja discloses “select, from the emoji embedding, values that exceed a threshold; and suggest emojis corresponding to the selected values for a caption for the image” (Bojja ¶ 108) by selecting only those emoji that are greater than a threshold.
Cappallo and Bojja are analogous art because they are from the “same field of endeavor,” namely that of emoji embedding systems. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Cappallo and Bojja before him or her to modify the emoji embedding of Cappallo to include the particular vector of values of Bojja.
The motivation/rationale for doing so would have been that of applying a known technique to a known device. See KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(D). Cappallo teaches the “base device” for embedding emojis into an image. Further, Bojja teaches the “known technique” using a vector representation of emojis during an embedding process that is applicable to the base device of Cappallo. One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system.

Response to Arguments


Applicant's remaining arguments filed May 24, 2021 have been fully considered but they are not persuasive.

Regarding the rejection of claim 1 under 35 U.S.C. § 102, Applicant argues “nothing in Woo discloses or suggests a model that translates the image to an emoji embedding.” (Pre-Appeal Brief Conference Request Reasons For Review 2). The examiner disagrees.

Woo explicitly includes the option for “converting a bitmap image into a vector representation” to generate and emoji (Woo ¶ 24) and “videos [i.e., a collection of images] or other digital media within the text communication can be recognized and updated with emojis.” (Woo ¶ 25). Therefore, Applicant’s argument is unpersuasive. 

Applicant next argues that Woo fails to disclose the claimed embedding because the Office Action’s “definition [is] unreasonable because in the context of machine learning (e.g., a trained model) embedding has an established meaning.” (Pre-Appeal Brief Conference Request Reasons For Review 2). The examiner disagrees.

Applicant states that the Office has applied an improper definition of the term embedding but merely refers to several websites without providing any proof that these were the understood In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997). Therefore, Applicant’s argument is unpersuasive.

Regarding the rejection of claim 7 under 35 U.S.C. § 103, Applicant argues that the combination of Woo and Bojja would not result in the claimed invention because “nothing in either Woo or Bojja discloses or suggests that any kind of model maps dimensions in an image space directly to a vector of values, each [value] in the vector corresponding to a prediction for a different emoji.” (Pre-Appeal Brief Conference Request Reasons For Review 3). The examiner disagrees.

In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As is discussed above, it is not Woo or Bojja that disclose or suggest the argued claim limitation individually. Instead, it is the combination of Woo and Bojja that teaches this limitation. Therefore, Applicant’s argument is unpersuasive.

Applicant next argues that “the allegation that Woo discloses ‘mapping a bitmap image to a vector of terms’ is contradicted by Woo,” which “discloses ‘Methodology 200 can begin with first analyzing the text 302 received by the application.’” (Pre-Appeal Brief Conference Request Reasons For Review 4). The examiner disagrees.



Applicant next argues the “real-valued vectors [of Woo] are not a ‘vector of terms’ as alleged; rather Woo explains that ‘terms are given a corresponding number such that the closer the words are in a relationship to each other the closer the numerical number between the words.’” (Pre-Appeal Brief Conference Request Reasons For Review 4). The examiner disagrees.

Applicant appears to ignore the beginning of the sentence quoted that states that it creates “a vector representation such that terms are given a corresponding number …” (Woo ¶ 24). In other words, the terms are as much a part of the vector as the corresponding number. Woo goes on to describe that the “words are vectorized.” (Woo ¶ 25). Again, Woo is making clear that the words (i.e., terms) are part of the vector. Therefore, Applicant’s argument is unpersuasive.

Applicant next repeats the argument against Woo individually for failing to teach “mapping an image space directly to a vector of values where each value corresponds to a prediction for a different emoji.” (Pre-Appeal Brief Conference Request Reasons For Review 4). Applicant’s argument is unpersuasive for the reasons discussed above.

Applicant next argues that the combination of Woo and Bojja constitutes hindsight reasoning that would require a change in the matchmaking algorithm of Woo. (Pre-Appeal Brief Conference Request Reasons For Review 4-5). The examiner disagrees.



Finally, Applicant argues that the combination of Woo and Bojja further constitutes hindsight reasoning because “the emoji detection module of Bojja would need to be changed from operating on text to operating on images.” (Pre-Appeal Brief Conference Request Reasons For Review 5). The examiner disagrees.

In response to Applicant's argument that “the emoji detection module of Bojja would need to be changed from operating on text to operating on images,” the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Here, Bojja is merely used to teach specific properties of a vector that are not reliant on whether or not the algorithm of Bojja is designed to process images or text. Therefore, Applicant’s argument is unpersuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW R DYER whose telephone number is (571)270-3790.  The examiner can normally be reached on Monday-Friday 7:30-3:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW R DYER/Primary Examiner, Art Unit 2176